DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Jeffery Costellia Registration No.: 35,483 on 02/11/2021.

This application has been amended as follows:
Claim 2 is amended.
Claims 1, 4 and 8-11 are cancelled.
Pending claims have been amended as follows:
2.	(Currently Amended) An environmental sensor comprising: 
a reception circuit; 
a battery; a sensor; 
a transmission amplifier; 
a modulation circuit; 
a memory device; 
an analog-to-digital converter circuit; 
an antenna; and 
a control circuit, 

wherein the sensor is configured to acquire an external physical quantity or an external chemical quantity as first sensing data, 
wherein the analog-to-digital converter circuit is configured to digitize the first sensing data to generate second sensing data, 
wherein the memory device is configured to store the second sensing data, 
wherein the control circuit is configured to transmit a control signal to the sensor, the memory device, the analog-to-digital converter circuit, the modulation circuit, and the transmission amplifier when receiving the trigger signal 
wherein the modulation circuit is configured to modulate the second sensing data, wherein the transmission amplifier is configured to amplify the second sensing data modulated by the modulation circuit, and 
wherein the antenna is configured to transmit the second sensing data amplified by the transmission amplifier as an electromagnetic wave signal.

Reasons for Allowance:
Prior art of record does not teach, or make obvious an environmental sensor comprising: a reception circuit; wherein the reception circuit is configured to output a trigger signal to the control circuit when receiving a signal from an outside of the environmental sensor, wherein the control circuit is configured to transmit a control signal to the sensor, the memory device, the analog-to-digital converter circuit, the modulation circuit, and the transmission amplifier when receiving the trigger signal; and wherein the transmission amplifier is configured to amplify the second sensing data modulated by the modulation circuit.
US2011/0228065A1 to Koyama discloses an environmental sensor (fig 1:100, par[0049]) comprising: a reception circuit (fig 1:107, par[0054]); a battery (fig 1:111, par[0049]); a sensor (fig 1:107, par[0047]: wherein the sensor circuit 107 is technically equivalent to the sensor); a transmission amplifier (fig 14:1405, par[0113]); a 
Koyama does not disclose the environmental sensor comprising: a reception circuit; wherein the reception circuit is configured to output a trigger signal to the control circuit when receiving a signal from an outside of the environmental sensor, wherein the control circuit is configured to transmit a control signal to the sensor, the memory device, the analog-to-digital converter circuit, the modulation circuit, and the transmission amplifier when receiving the trigger signal; and wherein the transmission amplifier is configured to amplify the second sensing data modulated by the modulation circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685